In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00034-CR



        TORONTO E. LOCKRIDGE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 38675-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                      O R D E R

       Toronto E. Lockridge, appellant, was convicted of murder and sentenced to life in the

Texas Department of Criminal Justice Correctional Institutions Division. His notice of appeal

was timely filed March 1, 2012. The clerk’s record was filed April 4, 2012, and the reporter’s

record was filed July 13, 2012, making the appellant’s brief due August 13, 2012. Counsel is

appointed.

       Appellant’s counsel has filed three motions to extend the briefing deadline in this matter,

and, for good cause shown, we granted all three of those motions. The last motion to extend was

filed October 26, 2012, and resulted in a new filing deadline of November 27, 2012. Having

received nothing from appellant’s counsel, the clerk’s office sent a late-brief notice January 10,

2013, giving counsel until January 22, 2013, to file appellant’s brief. Since that time, we have

received neither the appellant’s brief nor a request for further extension of the filing deadline.

Inquiries from our clerk’s office to appellant’s counsel regarding the overdue brief have proven

unproductive.

       Because the brief has not been filed and because we have heard nothing further from

appellant’s counsel, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas

Rules of Appellate Procedure for a hearing to determine why counsel has not filed the brief,

whether the brief can be promptly filed with this Court, whether Lockridge desires to prosecute

his appeal, and whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The hearing is to be

conducted within fifteen days of the date of this order. The trial court may also address other

matters as it deems appropriate, including appointing different counsel for appellant if necessary.


                                                 2
       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.


                                              BY THE COURT


Date: February 1, 2013




                                                  3